


110 HRES 441 EH: Electing a Member to a certain standing

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 441
		In the House of Representatives, U.
		  S.,
		
			May 24, 2007
		
		RESOLUTION
		Electing a Member to a certain standing
		  committee of the House of Representatives.
	
	
		That the following named Member be, and is
			 hereby, elected to the following standing committee of the House of
			 Representatives:
			Committee on House
			 Administration:Mr. Brady of Pennsylvania, Chairman.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
